PUBLISH
              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT

                 ________________________________

                           No. 96-3026
                 ________________________________

              D.C. Docket No. 96-201-CIV-FTM-25   HLA



HENRY GREENE MITCHELL,

                                     Plaintiff-Appellant,


     versus


DAVE FARCASS, Superintendent,
Hendry Correctional Institution,

J. KING, Inspector Hendry
Correctional Institution,

                                     Defendants-Appellees.



_________________________________________________________________
          Appeal from the United States District Court
                for the Middle District of Florida
_________________________________________________________________

                          (May 6, 1997)
Before HATCHETT, Chief Judge, ANDERSON, Circuit Judge, and LAY*,
Senior Circuit Judge.


HATCHETT, Chief Judge:



__________________________________
*
  Honorable Donald P. Lay, Senior U.S. Circuit Judge for the
Eighth Circuit, sitting by designation.
       In this prisoner civil rights action, we consider challenges

to provisions of the Prison Litigation Reform Act of 1995 ("PLRA"

or "the Act"), Title VIII of the Omnibus Consolidated Rescissions

and Appropriations Act of 1996, Pub. L. No. 104-134, 110 Stat.

1321 (Apr. 26, 1996).   We hold that: (1) the provisions of the

PLRA codified at 28 U.S.C. § 1915(e)(2) apply to cases pending

prior to the Act's passage; (2) the filing fee requirements of

the PLRA do not violate the Constitution's guarantee of equal

protection; (3) to the extent the PLRA's filing fee requirements

conflict with Federal Rule of Appellate Procedure 24(a), the

Act's provisions control; (4) Federal Rule of Civil Procedure

12(b)(6) standards govern our review of dismissals under section

1915(e)(2)(B)(ii); and (5) the district court erred in dismissing

the appellant's First Amendment retaliation claim under section

1915(e)(2)(B)(ii).
                            I. BACKGROUND

       On January 29, 1996, appellant Henry Mitchell, a Florida

prisoner proceeding pro se, initiated this lawsuit pursuant to 42
U.S.C. § 1983 against Dave Farcass, Superintendent of the Hendry

Correctional Institution ("HCI"), and J. King, an inspector at

HCI.   The district court granted Mitchell's motion to proceed in

forma pauperis ("IFP").    Mitchell's complaint alleges the

following factual scenario.

       In late December 1995, Mitchell, then an inmate at HCI,

wrote a letter to the Naples, Florida office of the National


                                  2
Association for the Advancement of Colored People in which he

complained about the religious services at HCI.      Mitchell also

sent copies of this letter to several officials of Florida's

correctional system, including Farcass.      On January 15, 1996,

Mitchell submitted an inmate request to Farcass, asking him to

explain "why no black culture churches were being allowed to come

into [HCI] like the [S]panish culture churches and the white

churches."   In this request, Mitchell claimed that HCI's

religious services did not comply with the provision of the

Florida Administrative Code that governs chaplaincy services at

state correctional institutions.       According to Mitchell, around

eighty other inmates had submitted requests "asking the same

question or pertaining to that subject."

     The following day, January 16, a prison employee told

Mitchell to report to "C-Building."      Upon his arrival, Mitchell

met with Farcass, other HCI officials and another inmate.

Farcass had in his possession the inmate requests concerning the

chaplaincy services, including Mitchell's request.      Mitchell

guesses that the officials requested his and the other inmate's
presence at this meeting because they considered the two inmates

"to be the leaders."   Farcass told the inmates that the amount of

requests upset him and that "some one could be charged with

[in]citing a riot."    Farcass, however, also told Mitchell and the

other inmate that the "meeting was to address the issue presented

in the requests" and that they "were not being charged with

anything, . . . were not going to get locked up, [and] were not


                                   3
going to get transfer[r]ed."    Farcass informed the inmates that

officials had to process paperwork in order for representatives

from black churches to begin visiting HCI.

        The next day, January 17, an HCI employee told Mitchell to

report to the chaplain, and Mitchell wound up meeting with the

chaplain, assistant chaplain and assistant superintendent of HCI.

The assistant superintendent stated that the purpose of the

meeting was for the chaplain to explain the procedures churches

had to comply with before they could be permitted to provide

religious services at HCI.    During the meeting, someone called

the assistant superintendent from the room.    Upon returning, the

assistant superintendent reported that Farcass and King had

ordered Mitchell placed in administrative confinement while HCI

officials investigated whether he was responsible for inciting a

riot.

        HCI officials placed Mitchell in administrative confinement

that same day.    When officials brought Mitchell his property, he

found that his legal materials had been "smashed" and "crushed."

Later, in the evening, three correctional officers entered
Mitchell's cell, handcuffed him behind his back, and "smashed"

his legal work and property.    Thereafter, Mitchell submitted

another inmate request to Farcass, this time asking that he be

placed in "protective management" because he feared further

retaliation from the HCI staff.

        Mitchell asserts that Farcass and King breached his rights

under the First, Fifth, Eighth and Fourteenth Amendments; he


                                   4
seeks monetary relief.      On June 18, 1996, the district court

addressed Mitchell's complaint.      Recognizing Mitchell's IFP

status, the court assessed his pleading under the provisions of

section 804(a) of the PLRA that are now codified at 28 U.S.C. §

1915(e)(2).      The court held, "[a]fter reading Plaintiff's

complaint in a liberal fashion," that Mitchell could "prove no

set of facts in support of his claim that would entitle him to

relief."      Therefore, the court dismissed Mitchell's complaint sua

sponte pursuant to section 1915(e)(2)(B)(ii).1
       Thereafter, Mitchell moved in the district court to proceed

IFP on appeal.      On July 31, 1996, the court granted the motion

(thus allowing Mitchell to proceed without prepaying the entire

$105 appellate docketing and filing fee) and applied the filing

fee provisions of PLRA section 804(a), see 28 U.S.C.A. § 1915(a),

(b) (West Supp. 1997).      As a result, the court ordered Mitchell

to tender payment of a fee equal to twenty percent of his average

monthly deposits to his prison account (this fee totalled $4) and

make monthly payments (submitted with updated account statements)

equal to twenty percent of the income credited to his account
each preceding month, until he paid the full docketing and filing

fee.       Mitchell filed his notice of appeal on July 3, 1996.

       In his pro se brief to this court, Mitchell argued, among

other things, that the district court erred in applying section

1915(e)(2) to his complaint because he commenced this lawsuit



       1
       Farcass and King were never served with Mitchell's
complaint.

                                     5
prior to the PLRA's enactment on April 26, 1996, and that the

filing fee provisions of the PLRA violated constitutional norms.

This court appointed Mitchell a lawyer and placed this case on

the oral argument calendar.    The United States intervened in this

action pursuant to 28 U.S.C. § 2403(a), and the State of Florida

participated as amicus curiae.

                         II. DISCUSSION

                                 A.

     The first issue we address is whether section 1915(e)(2)

applies to cases pending prior to the enactment of the PLRA.    The

district court's determination of this issue was one of law; we

review it under the de novo standard.     E.g., Goldsmith v. City of

Atmore, 996 F.2d 1155, 1159 (11th Cir. 1993).

     Prior to the passage of the PLRA, section 1915 permitted a

court to dismiss a case authorized under that section if

"satisfied that the action is frivolous or malicious."    28 U.S.C.

§ 1915(d) (1994).   As amended by the PLRA, however, section 1915

now provides that a court "shall dismiss the case at any time" if

it determines that the "action or appeal" is "(i) frivolous or

malicious; (ii) fails to state a claim on which relief may be

granted; or (iii) seeks monetary relief against a defendant who

is immune from such relief."   28 U.S.C.A. § 1915(e)(2)(B) (West

Supp. 1997).   As stated, the district court dismissed Mitchell's

complaint under section 1915(e)(2)(B)(ii).

     "Landgraf v. USI Film Products, 511 U.S. 244, 114 S. Ct.
1483, 128 L. Ed. 2d 229 (1994), provides the analytical framework


                                  6
for determining whether newly enacted statutory provisions are

applicable to pending cases."    Hunter v. United States, 101 F.3d

1565, 1569 (11th Cir. 1996) (en banc), petition for cert. filed,

65 U.S.L.W. 3648 (U.S. Mar. 10, 1997) (No. 96-1443).    Under

Landgraf, our first inquiry is "to determine whether Congress has

expressly prescribed the statute's proper reach."    114 S. Ct. at

1505.    Here, however, Congress has simply not spoken on the

issue.    Accordingly, we should apply section 1915(e)(2) to

pending cases unless doing so would engender a "retroactive

effect."    Landgraf, 114 S. Ct. at 1505; see also Hunter, 101 F.3d
at 1570.    A new statute has a retroactive effect if, in applying

it to a pending case, it (1) impairs rights a party possessed

when he or she acted, (2) increases a party's liability for past

conduct, or (3) imposes new duties with respect to transactions

already completed.    Landgraf, 114 S. Ct. at 1505; Hunter 101 F.3d

at 1570.

        The second and third indices of statutory retroactive effect

outlined above clearly have no application to this case, and

Mitchell makes no argument to the contrary.    The issue for us to
consider then, is whether the application of section 1915(e)(2)

to this case "would impair rights [Mitchell] possessed when he

acted."    Landgraf, 114 S. Ct. at 1505.   Mitchell states that

under pre-PLRA section 1915, the first test of the sufficiency of

his complaint would probably have come after the defendants had

filed a motion pursuant to Federal Rule of Civil Procedure

12(b)(6), after which time he could have amended his complaint in


                                   7
light of the defendants' motion.       Therefore, Mitchell contends,

the application of the PLRA amendments to his case deprived him

of the more liberal procedural treatment he had anticipated

receiving under the old provisions of section 1915(d).

     We have little difficulty in concluding that Mitchell's

position fails.   As this court stated in Hunter, "the term

`rights' as used in this context should not be construed broadly

so as to sweep within its ambit mere expectation interests under

procedural or remedy rules."   101 F.3d at 1572.     Mitchell

concedes, as he must, that the PLRA amendments at issue are

"wholly procedural"; moreover, we cannot say that Mitchell has

anything more than an expectation interest in having pre-PLRA

section 1915 applied in his case.      Indeed, we find the

appellants' position in Hunter (i.e., that applying the
certificate of appealability provisions of the Antiterrorism and

Effective Death Penalty Act of 1996 to pending cases would

produce a retroactive effect), which this court sitting en banc

unanimously rejected, much more compelling than Mitchell's

argument.   See Hunter, 101 F.3d at 1568-73.      Consequently, we
agree with the Ninth Circuit that section 1915(e)(2) "raises no

retroactivity concerns under Landgraf."       Marks v. Solcum, 98 F.3d

494, 496 (9th Cir. 1996).
                                B.

     We next consider whether the filing fee provisions of the

PLRA (1) withstand equal protection review and (2) are superseded




                                   8
by Federal Rule of Appellate Procedure 24(a).   These issues

present legal questions that we address in plenary fashion.

E.g., Collins v. American Cast Iron Pipe Co., 105 F.3d 1368, 1370

(11th Cir. 1997).

     Section 804(a) of the PLRA refashioned the procedures

prisoners must observe when seeking to proceed IFP in civil

actions.   Title 28 U.S.C. § 1915(a)(2) now provides:

     A prisoner seeking to bring a civil action or appeal a
     judgment in a civil action or proceeding without
     prepayment of fees or security therefor, in addition to
     filing the affidavit filed under paragraph (1), shall
     submit a certified copy of the trust fund account
     statement (or institutional equivalent) for the
     prisoner for the 6-month period immediately preceding
     the filing of the complaint or notice of appeal,
     obtained from the appropriate official of each prison
     at which the prisoner is or was confined.

28 U.S.C.A. § 1915(a)(2) (West Supp. 1997).   Section 1915(b) now

reads:

     (b)(1) Notwithstanding subsection (a), if a prisoner
     brings a civil action or files an appeal in forma
     pauperis, the prisoner shall be required to pay the
     full amount of a filing fee. The court shall assess
     and, when funds exist, collect, as a partial payment of
     any court fees required by law, an initial partial
     filing fee of 20 percent of the greater of--

          (A) the average monthly deposits to the prisoner's
     account; or

          (B) the average monthly balance in the prisoner's
     account for the 6-month period immediately preceding
     the filing of the complaint or notice of appeal.

     (2) After payment of the initial partial filing fee,
     the prisoner shall be required to make monthly payments
     of 20 percent of the preceding month's income credited
     to the prisoner's account. The agency having custody
     of the prisoner shall forward payments from the
     prisoner's account to the clerk of the court each time
     the amount in the account exceeds $10 until the filing
     fees are paid.

                                 9
       (3) In no event shall the filing fee collected exceed
       the amount of fees permitted by statute for the
       commencement of a civil action or an appeal of a civil
       action or criminal judgment.

       (4) In no event shall a prisoner be prohibited from
       bringing a civil action or appealing a civil or
       criminal judgment for the reason that the prisoner has
       no assets and no means by which to pay the initial
       partial filing fee.

28 U.S.C.A. § 1915(b) (West Supp. 1997).

       Mitchell contends that the PLRA's filing fee requirements

fail equal protection rational basis review and thus deny him due

process under the Fifth Amendment.2     "The first step in

determining whether legislation survives rational-basis scrutiny

is identifying a legitimate government purpose--a goal--which the

enacting government body could have been pursuing."     Haves v.

City of Miami, 52 F.3d 918, 921 (11th Cir. 1995).     "The second

step of rational-basis scrutiny asks whether a rational basis

exists for the enacting governmental body to believe that the




       2
           In his brief to this court, Mitchell's counsel made clear
that

       Mr. Mitchell does not contend that the amended statute's
       different treatment of indigent prisoners implicates the
       line of Supreme Court cases beginning with Griffin v.
       Illinois, 351 U.S. 12 (1956), which generally prohibits
       making access to the appellate process dependent on the
       appellant's ability to pay. . . . Mr. Mitchell also does
       not contend that prisoners (or specifically indigent
       prisoners) are a suspect class for purposes of his equal-
       protection claim.

Appellant's Br. at 17-18. We note that both the Fourth and Sixth
Circuits have considered and rejected each of these contentions in
denying challenges to the PLRA. See Roller v. Gunn, 107 F.3d 227,
231-33 (4th Cir. 1997); Hampton v. Hobbs, 106 F.3d 1281, 1284-87
(6th Cir. 1997).

                                  10
legislation would further the hypothesized purpose."    Haves, 52

F.3d at 922.

     After reviewing the statutory framework of the PLRA, this

court recently concluded that Congress promulgated the Act to

curtail abusive prisoner tort, civil rights and conditions

litigation.    Anderson v. Singletary, No. 96-2697, --- F.3d ---,

--- (11th Cir. 1997); see also Hampton v. Hobbs, 106 F.3d 1281,

1286 (6th Cir. 1997) ("The legislation was aimed at the

skyrocketing numbers of claims filed by prisoners--many of which

are meritless--and the corresponding burden those filings have

placed on the federal courts."); Santana v. United States, 98
F.3d 752, 755 (3d Cir. 1996) ("Congress enacted the PLRA

primarily to curtail claims brought by prisoners under 42 U.S.C.

§ 1983 and the Federal Tort Claims Act, most of which concern

prison conditions and many of which are routinely dismissed as

legally frivolous.").    Clearly, Congress had a rational basis to

believe that the fee requirements of the PLRA would further this

objective.    As the Sixth Circuit recently found:

     Congress sought to put in place economic incentives
     that would prompt prisoners to "stop and think" before
     filing a complaint. Congress's rationale for placing
     the fee requirements on prisoners is captured in the
     statements of Senator Kyl:

                  Section 2 will require prisoners to pay
             a very small share of the large burden they
             place on the Federal judicial system by
             paying a small filing fee upon commencement
             of lawsuits. In doing so, the provision will
             deter frivolous inmate lawsuits. The modest
             monetary outlay will force prisoners to think
             twice about the case and not just file
             reflexively. Prisoners will have to make the
             same decision that law-abiding Americans must

                                  11
            make: Is the lawsuit worth the price?
            Criminals should not be given a special
            privilege that other Americans do not have. .
            . .

                 The volume of prisoner litigation
            represents a large burden on the judicial
            system, which is already overburdened by
            increases in nonprisoner litigation. Yet
            prisoners have very little incentive not to
            file nonmeritorious lawsuits. Unlike other
            prospective litigants who seek poor person
            status, prisoners have all the necessities of
            life supplied, including the materials
            required to bring their lawsuits. For a
            prisoner who qualifies for poor person
            status, there is no cost to bring a suit and,
            therefore, no incentive to limit suits to
            cases that have some chance of success.

                 The filing fee is small enough not to deter a
            prisoner with a meritorious claim, yet large
            enough to deter frivolous claims and multiple
            filings.

     141 Cong. Rec. S7526 (daily ed. May 25, 1995)
     (statement of Sen. Kyl) (citations omitted).

Hampton, 106 F.3d at 1286-87.   In addition to the foregoing, we

note that prisoners "often have free time on their hands that

other litigants do not possess."      Roller v. Gunn, 107 F.3d 227,

234 (4th Cir. 1997).   Moreover, prisoners have unique incentives

to file meritless or frivolous lawsuits, e.g., to attempt to
obtain a "short sabbatical in the nearest federal courthouse,"

Cruz v. Beto, 405 U.S. 319, 327 (1972) (Rehnquist, J.,

dissenting), or to harass prison officials or correctional

officers.   See, e.g., Nasim v. Warden, Md. House of Correction,

64 F.3d 951, 953-54 n.1 (4th Cir. 1995) (en banc) (noting that

"all too often" prisoner litigation is initiated to harass prison

officials), cert. denied, 116 S. Ct. 1273 (1996).     In short,


                                 12
"[d]eterring frivolous prisoner filings in the federal courts

falls within the realm of Congress's legitimate interests, and

the specific provisions in question are rationally related to the

achievement of that interest."    Hampton, 106 F.3d at 1287; accord

Roller, 107 F.3d at 230-31, 233-34.

     Mitchell bases his equal protection challenge on Rinaldi v.

Yeager, 384 U.S. 305 (1966).     In that case, the Court struck down

a New Jersey statute that required unsuccessful criminal

appellants who were incarcerated, but not unsuccessful criminal

appellants who were not imprisoned, to reimburse the state for

the costs of trial transcripts.    384 U.S. at 308.    In so doing,

the Court found that the classification at issue did not further

any of the purported bases for the law -- reimbursement,

administrative convenience or deterrence of frivolous appeals.

384 U.S. at 309-11.   Mitchell argues that the "distinction made

in 28 U.S.C. § 1915(b) between incarcerated indigent [litigants]

and all other indigent [litigants] is nearly identical to the

distinction made in Rinaldi."
     We find Rinaldi inapposite.       Unlike the situation here, that
case involved an "unreasoned distinction," i.e., the Court could

not find any justification for the classification the New Jersey

statute made.   See Rinaldi, 384 U.S. at 309-10.      In enacting the

PLRA, however, Congress had ample justification (e.g., prisoners

often have an abundance of free time, live in a nearly cost-free

environment, and have unique incentives to file meritless or




                                  13
frivolous lawsuits) in differentiating between indigent prisoners

and other litigants.    See Roller, 107 F.3d at 234 n.2.

     Next, Mitchell contends that the fee provisions of the PLRA

stand in apparent conflict with Federal Rule of Appellate

Procedure 24(a), which states that once a district court grants a

party's motion to proceed IFP, "the party may proceed without

further application to the court of appeals and without

prepayment of fees or costs in either court or the giving of

security therefor."    Fed. R. App. P. 24(a).3   The Fifth Circuit

recently considered this issue and cited authority for the

proposition that "a statute passed after the effective date of a

federal rule repeals the rule to the extent that it actually

conflicts."   Jackson v. Stinnett, 102 F.3d 132, 135 (5th Cir.
1996).   The court went on to hold that "[t]o the extent that the

Rules Enabling Act (as expressed in Rule 24(a)) actually

conflicts with the PLRA, we hold that the statute repeals the

Rule."   Jackson, 102 F.3d at 136.    We adopt the analysis and

holding of the Jackson court.    See 102 F.3d at 134-36; see also
Floyd v. United States Postal Serv., 105 F.3d 274, 278 (6th Cir.
1997) ("[T]o the extent that Rule 24(a) conflicts with the PLRA,

we hold that the statute repeals Rule 24(a).").
                                 C.




    3
      Although Mitchell discussed this issue in his brief, he did
not formally assert it. He did, however, pursue the issue at oral
argument, and therefore we address it.   See Beckwith v. City of
Daytona Beach Shores, 58 F.3d 1554, 1561 n.11 (11th Cir. 1995).

                                 14
     Finally, we address the propriety of the district court's

dismissal of this action, i.e., whether the district court

correctly concluded that Mitchell failed to state a claim on

which relief may be granted.   The language of section

1915(e)(2)(B)(ii) tracks the language of Federal Rule of Civil

Procedure 12(b)(6), and we will apply Rule 12(b)(6) standards in

reviewing dismissals under section 1915(e)(2)(B)(ii).    Of course,

we review dismissals under Rule 12(b)(6) de novo, viewing the

allegations in the complaint as true.    E.g., South Fla. Water
Management Dist. v. Montalvo, 84 F.3d 402, 406 (11th Cir. 1996).

     "To state a first amendment claim for retaliation, a

prisoner need not allege violation of a separate and distinct

constitutional right. . . .    The gist of a retaliation claim is

that a prisoner is penalized for exercising the right of free

speech."   Thomas v. Evans, 880 F.2d 1235, 1242 (11th Cir. 1989).

In Bridges v. Russell, 757 F.2d 1155, 1157 (11th Cir. 1985), we

reversed the dismissal of a complaint where the prisoner-

appellant alleged that officials transferred him to another

facility because he (1) filed a grievance against his work
supervisor alleging racial discrimination in the assignment of

work duties; (2) actively encouraged other inmates to sign a

petition in protest of this treatment; and (3) prepared a similar

grievance on behalf of another inmate.   In our view, it does not

appear beyond doubt that Mitchell can prove no set of facts that

would entitle him to relief on his First Amendment claim for

retaliation.   See Bridges, 757 F.2d at 1157; see also Wildberger


                                 15
v. Bracknell, 869 F.2d 1467, 1468 (11th Cir. 1989); Wright v.

Newsome, 795 F.2d 964, 968 (11th Cir. 1986).   Accordingly, we

reverse the district court and remand for further proceedings on

this issue.
                        III.   CONCLUSION

     For the foregoing reasons, we hold that: (1) the PLRA's

filing fee provisions easily pass equal protection rational basis

review; (2) to the extent those provisions conflict with Federal

Rule of Appellate Procedure 24(a), the PLRA controls; (3) the

district court was correct in concluding that 28 U.S.C. §

1915(e)(2) applied in this case; (4) Federal Rule of Civil

Procedure 12(b)(6) standards govern our review of dismissals

under section 1915(e)(2)(B)(ii); and (5) the district court erred

in dismissing Mitchell's First Amendment retaliation claim

pursuant to section 1915(e)(2)(B)(ii).   As a result, we remand to

the district court for further proceedings.
        AFFIRMED IN PART, REVERSED IN PART, AND REMANDED




                                16